DETAILED ACTION

This Office Action is in response to the communication filed 01/12/2022. 
Status of the claims:
Claims 1-15 are previously presented and examined.
Claims 1-15 remain pending. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed 01/12/2022.  By this amendment, the claims, the original specification and the Drawings have been amended to correct various informalities.
Each of claims 1-15 have been objected to for reasons set forth in office Action dated 11/12/2021. Claims 1-15 have been amended to address the objection.  In view of the amendment to the claims, withdrawal of the objection has been made.
Abstract of the disclosure was objected to because of the informalities noted in said office Action. The Abstract has been amended to address the objection. In view of the amendment, withdrawal of the objection to the Abstract has been made.
The Drawings as originally filed were objected to because Figs. 1-2 needed designation by a legend such as --Prior Art—so that only that which is old (e.g. Page 6, lines 15-19 of the Spec) is illustrated. In response, the Applicant has submitted corrected replacement drawings. Accordingly, withdrawal of the drawings objection has been made. 

	
 Allowable Subject Matter
 As allowable subject matter has been indicated, applicant's reply must either comply with all the objections stated above or specifically traverse each objection not complied with. See 37 CFR 1.111 (b) and MPEP § 707.07(a).

Claims 1-15 contain allowable subject matter. 
The following is an examiner's statement of reasons for determining allowable subject matter: 

The closest prior art of record are US2008/0013486 to Chitrapu et al. (“Chitrapu), hereinafter); US2008/0008285 to Smith et al. (“Smith”, hereinafter).

Regarding Independent claims 1 and 14, the prior art of record, specifically 
Chitrapu teaches a method and apparatus for enhancing communication services in GERAN are disclosed. At least one full rate physical channel and/or half rate physical channel are provided to support communication
services that do not require higher order modulation (HOM), and at least one fractional rate physical channel is provided to support the communication services that require HOM. The fractional rate channel occupies N timeslots for every M frames of a channel, whereby NIM is less than one half. The fractional rate channel may be used when communication services are provided on a channel that uses either 16 or 32 QAM in a dual transfer mode (DTM) session. The communications services include at least one of voice communication services, CS services and supplementary services, wherein the fractional physical channels are characterized by a rate NIM, where N and M are integers and NIM is less than one half. The fractional rate channel occupies N timeslots for every M frames of a channel. Examples include 1/4, 1/8, 2/5, and the like (see for example, Figs 3-4 and Paragraphs [0014], [0022]-[0024], [0068]).
Smith teaches systems and methods are described for carrier phase synchronization for improved AM and TV broadcast reception. A method includes synchronizing the phase of a carrier frequency of a broadcast signal with the phase of a remote reference frequency. An apparatus includes a receiver to detect the phase of a reference signal; a phase comparator coupled to the reference signal-phase receiver; a voltage controlled oscillator coupled to the phase comparator; and a phase-controlled radio frequency output coupled to the voltage controlled oscillator, wherein synchronizing includes feeding a reference phase output from a multichannel receiver to a phase lock loop and wherein synchronizing includes substantial elimination of audible and sub-audible beats between a local desired station's carrier signal and one or more distant interfering stations' carriers and maintaining a predetermined phase relationship between a local desired station's carrier signal and one or more distant interfering stations' carriers  (see for example, Figs 1-4 and Paras [0011]-[0014]).
However, none of the prior arts cited alone or in combination provides the motivation to receive digital data for date-stamping of the modulated signal, said signal resulting from the modulation of a carrier or sub-carrier by a digital signal, the symbol rate of the digital signal being an integer sub-multiple N of the frequency of the carrier or sub-carrier, said method comprising the steps implemented by a processor of a telecommunications receiver consisting, after the reception and sampling of the modulated signal, in: - coherent demodulation by means of a phase loop of a plurality of samples sm(k) of the modulated signal and obtainment of a plurality of demodulated samples sdm(k) and of the phase of the reconstituted carrier; - combination of the plurality of demodulated samples sdm(k) with the simultaneous phase p(k) of the reconstituted carrier - determination of a plurality of dates on which the phase of the reconstituted carrier transitions to a determined value p0, relative to the date of reception of at least one sample sm(k), according to a time offset during which the carrier rotates from (2(k) to p0, as recited in independent claims 1, 14 and further limited in their dependent claims 2-13 and 15, respectively.

Conclusion
	The following prior art made of records not relied upon are also considered pertinent to applicant's disclosure. These prior arts are considered pertinent because, they are related specifically to methods, apparatus, and products for decision feedback equalization. However, none of references teaches or suggests the detailed connection as recited in the claims.
US2008/0008285, CARRIER PHASE SYNCHRONIZATION SYSTEM FOR IMPROVED AMPLITUDE MODULATION AND TELEVISION BROADCAST RECEPTION 
US20080013486 - WIRELESS COMMUNICATION SYSTEM`S CAPACITY ENHANCING METHOD FOR PROVIDING COMMUNICATION SERVICE E.G. CIRCUIT SWITCHED SERVICE
WO 2020043905 - METHOD FOR DATE-STAMPING RECEPTION OF DIGITAL DATA OF TELEMETRY CA 3110838 -  METHOD OF DATE-STAMPING TELEMETRY SIGNALS
US 20180191539  - ENERGY EFFICIENT HIGHWAY ADDRESSABLE REMOTE TRANSDUCER COHERENT 8-ARY PHASE SHIFT KEYING MODEM
US 20100277285, ISSUED TO ANDERSON ET AL.
US 20150119079 ISSUED TO TARLAZZI ET AL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632